Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement filed 8/17/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The applicant failed to provide a copy of the non-patent literature document “Solid Wood Packing Materials to Argentina”. It has been placed in the application file, but the information referred to therein has not been considered.
Election/Restrictions
2.	Applicant’s election without traverse of invention 1, claims 1-10 in the reply filed on 10/29/2021 is acknowledged. Claims 11-20 are hereby withdrawn.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,485,370 B2 (Dewhurst).
With respect to claim 1, Dewhurst shows a display folded from a series of connected panels comprising: a first rectangular sleeve having a front panel (38, Fig.1/40, 40, and 20), a first side panel (14), a first back wall (46 at bottom of 14 and 38), and a second side panel (12) being connected together and moveable from a first stowed condition (Fig.5) to a first deployed condition (Fig.6) by rotation of the first rectangular sleeve about a first axis (panel 40 folding inwards on horizontal axis onto shelf 30, Fig.5), the front panel having a first strip (top 40, Fig.1) and a second strip (20, Fig.1, Fig.3) spaced from the first strip; and a second rectangular sleeve (at 16, 26, 28, Fig.1, Fig.3) having a plurality of panels (16, 26, 28, 34) connected together and moveable from a second stowed condition (Fig.1) to a second deployed condition (Fig.3) by rotation of the second rectangular sleeve about a second axis (vertical fold line between 16 and 26, Fig.3) perpendicular to the first axis, the plurality of panels connect at one end (top end at top shelf 30) to the first strip (top strip 40, Fig.3 is connected to the top end/shelf of the second rectangular sleeve, Fig.3, Fig.6) and at an opposed end (bottom end) to the second strip (strip at 20, Fig.5, Fig.6).  
With respect to claim 2, wherein one of the plurality of panels (28) is a shelf (30).  
With respect to claim 3, wherein one of the plurality of panels is a bottom wall (bottom of 16, at tab 46, Fig.1).  
With respect to claim 4, wherein one of the plurality of panels (16) is a second back wall.  
With respect to claim 5, wherein two of the plurality of panels (16 and 30/47, Fig.1) cooperate to form the second back wall.  
With respect to claim 6, wherein end portions of the two panels (16 and end of 30) of the second back wall are attached by an adhesive (glue col.4 lines 20-21).   
With respect to claim 8, wherein the display is folded from a single blank of material (abstract).  
With respect to claims 9 and 10, wherein the material is corrugated paperboard (col.1 lines 34-36).  
Allowable Subject Matter
5.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637